Citation Nr: 0505909	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's diabetes mellitus.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's right lower extremity diabetic 
peripheral neuropathy for the period prior to March 18, 2002.  

4.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's right lower extremity diabetic 
peripheral neuropathy for the period on and after March 18, 
2002.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's left lower extremity diabetic 
peripheral neuropathy for the period prior to March 18, 2002.  

6.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's left lower extremity diabetic 
peripheral neuropathy for the period on and after March 18, 
2002.  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
February 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which, in 
pertinent part, established service connection for diabetes 
mellitus; assigned a 20 percent evaluation for that 
disability; established service connection for both right 
lower extremity diabetic peripheral neuropathy and left lower 
extremity diabetic peripheral neuropathy; assigned 10 percent 
disabilities for those disabilities; and denied service 
connection for post-traumatic stress disorder (PTSD).  In 
November 2002, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
March 2003, the RO increased the evaluations for both the 
veteran's right lower extremity diabetic peripheral 
neuropathy and his left lower extremity diabetic peripheral 
neuropathy from 10 to 20 percent and effectuated the awards 
as of March 18, 2002.  The veteran is represented in this 
appeal by Barbara Scott Girard, Attorney.  The Board notes 
that the veteran has withdrawn his request for a video 
hearing before a Veterans Law Judge.

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
diabetes mellitus and right lower extremity and left lower 
extremity diabetic peripheral neuropathy.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provide a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as entitlement to 
an initial disability evaluation in excess of 20 percent for 
the veteran's diabetes mellitus; a disability evaluation in 
excess of 10 percent for his right lower extremity diabetic 
peripheral neuropathy for the period prior to March 18, 2002; 
a disability evaluation in excess of 20 percent for his right 
lower extremity diabetic peripheral neuropathy for the period 
on and after March 18, 2002; a disability evaluation in 
excess of 10 percent for his left lower extremity diabetic 
peripheral neuropathy for the period prior to March 18, 2002; 
and a disability evaluation in excess of 20 percent for his 
left lower extremity diabetic peripheral neuropathy for the 
period on and after March 18, 2002.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

For the reasons and bases addressed below, service connection 
for PTSD is GRANTED.  

The issues of the veteran's entitlement to an initial 
disability evaluation in excess of 20 percent for his 
diabetes mellitus; evaluations in excess of 10 percent for 
his right lower extremity and left lower extremity diabetic 
peripheral neuropathy for the period prior to March 18, 2002; 
and evaluations in excess of 20 percent for his right lower 
extremity and left lower extremity diabetic peripheral 
neuropathy for the period on and after March 18, 2002 are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  

In April 2002, the veteran submitted an informal claim of 
entitlement to total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Acting Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2004).  The 
Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is REFERRED to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


FINDING OF FACT

PTSD has been shown to have originated as the result of the 
veteran's in-service traumatic experiences in the Republic of 
Vietnam.  


CONCLUSION OF LAW

The veteran is entitled to service connection for post-
traumatic stress disorder (PTSD).  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  

The veteran's service medical records make no reference to an 
acquired psychiatric disorder.  The veteran's service 
personnel records do note that he served with the Army in the 
Republic of Vietnam and participated in the "Tet 69 Counter 
Offensive."  

VA psychiatric evaluations conducted in June and July 1999 
indicate that the veteran complained of an inability to 
control his temper and thoughts of killing others.  He 
reported that he served with the Army in the Republic of 
Vietnam in 1969 and 1970.  The veteran clarified that he was 
attached to a unit within the 54th Support Group and 
stationed at Phan Rang, Republic of Vietnam.  He came under 
enemy sniper and mortar fire; traveled on mined roads; drove 
trucks hauling everything from supplies to the bodies of 
American servicemen; and went into the field often to 
resupply and otherwise support the 1st Calvary.  Treating VA 
medical personnel advanced a diagnosis of PTSD.  

At a February 2000 VA examination for compensation purposes, 
the veteran complained of frequent Vietnam War-related 
intrusive thoughts, recollections, and flashbacks; impaired 
sleep; hypervigilance; social isolation; and a history of 
self-medication with alcohol.  He reported numerous in-
service stressful experiences while in the Republic of 
Vietnam including: having a ten year-old Vietnamese boy 
threaten him with a live grenade; seeing American casualties 
in a morgue; witnessing the abuse of enemy prisoners of war; 
coming under enemy mortar fire during his first night in 
Vietnam; and being on guard duty during the 1969 Tet 
Offensive.  The examiner noted that the veteran had been 
diagnosed with PTSD at the Tuscaloosa, Alabama, VA medical 
facility and was receiving ongoing psychiatric treatment.  
The veteran was diagnosed with severe chronic PTSD.  VA 
treatment records dated in 2001 and 2003 reflect ongoing 
treatment for PTSD.  

A June 2001 written statement from the United States Armed 
Services Center for Unit Records Research  (USASCURR) 
indicates that: the veteran served with the Army's 136th 
Light Maintenance Company between June 1969 and May 1970; was 
stationed at Phan Rang, Republic of Vietnam; and the facility 
"received combat activity during June and July 1969."  
Operational reports also show the veteran's unit received 
enemy fire on several occasions in May and June 1969.

The veteran served with the Army in the Republic of Vietnam 
and participated in the 1969 TET counter offensive.  He has 
been repeatedly diagnosed with and treated for severe chronic 
PTSD as a result of his Vietnam War experiences by VA 
psychiatric personnel.  The pertinent issue in this case, and 
the basis of the RO's denial of this claim, is whether there 
is sufficient corroboration of the veteran's statements.  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  In 
Pentecost, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are similar 
because there is independent evidence of the occurrence of 
the claimed in-service stressors of being subjected to enemy 
fire.  

The Board recognizes that the evidence in this case is not 
clear.  Although it is true that the veteran's specific in-
service experiences have not been corroborated by official 
documents, nor could they be, consideration of the veteran's 
claim in light of the fact that his service with a combat 
support unit likely exposed him to enemy fire (which the 
official documents confirm) is sufficient to place the 
evidence in equipoise regarding this claim.  The veteran is 
entitled to have the benefit of the doubt resolved in his 
favor.  See 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
that the veteran has PTSD as a result of his military 
service.

II.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of the veteran's entitlement to service connection for PTSD, 
the Board observes that the RO issued VCAA notices to the 
veteran in August 2001 and March 2004 which informed him of 
the evidence needed to support his claim; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record.  
The veteran was afforded a hearing before a VA hearing 
officer.  The hearing transcript is of record.  While the 
VCAA notice provided to the veteran does not strictly comply 
with the Court's guidelines as set forth in Pelegrini, the 
Board finds that such deficiency is not prejudicial to the 
veteran given the favorable resolution of his claim above.  


ORDER

Service connection for PTSD is GRANTED.  


REMAND

The veteran asserts that his diabetes mellitus and right and 
left lower extremity diabetic peripheral neuropathy warrant 
assignment of evaluations in excess of 20 percent.  An August 
2002 written statement from the Social Security 
Administration (SSA) indicates that the veteran's 
"disability claim was approved."  Documentation of the 
veteran's SSA award of disability benefits and the evidence 
considered by the SSA in making the award is not of record.  
The VA's statutory duty to assist the veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

VA clinical documentation dated in October 2003, December 
2003, and February 2004 reports that the veteran complained 
of bilateral foot numbness and fungus involving the nails of 
the great toes. On examination, the veteran exhibited a 
bilateral loss of sensation of the feet involving the area 
from the digits to the metatarsophalangeal joints.  In 
reviewing the record, the Board observes that the veteran was 
last afforded a VA examination for compensation purposes 
which encompassed his diabetic disability picture in February 
2003.  The Court has held that the VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As the veteran's 
diabetes mellitus symptomatology appears to have increased in 
severity since the last VA examination for compensation 
purposes, the Board finds that an additional evaluation would 
be helpful in resolving the issues raised by the instant 
appeal.  Accordingly, this case is REMANDED for the following 
action:  

1.  Tell the veteran to submit any 
evidence in his possession relevant to 
his increased rating claims.

2.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award for incorporation into the 
record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2003, not 
already of record, be forwarded for 
incorporation into the claims files.  

4.  After receiving the above evidence, 
to the extent available, then schedule 
the veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his diabetes mellitus and right and 
left lower extremity diabetic peripheral 
neuropathy.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner or examiners should specifically 
comment on the impact of the veteran's 
diabetes and diabetic neuropathy on his 
employability.  Send the claims folders 
to the examiner or examiners for review.  
The examination report should 
specifically state that such a review was 
conducted.  

5.  Then readjudicate the veteran's 
entitlement to an initial evaluation in 
excess of 20 percent for his diabetes 
mellitus; an evaluation in excess of 10 
percent for his right lower extremity 
diabetic peripheral neuropathy for the 
period prior to March 18, 2002; an 
evaluation in excess of 20 percent for 
his right lower extremity diabetic 
peripheral neuropathy for the period on 
and after March 18, 2002; an evaluation 
in excess of 10 percent for his left 
lower extremity diabetic peripheral 
neuropathy for the period prior to March 
18, 2002; and an evaluation in excess of 
20 percent for his left lower extremity 
diabetic peripheral neuropathy for the 
period on and after March 18, 2002.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


